******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
             KORTNER v. MARTISE—THIRD CONCURRENCE

  VERTEFEUILLE, J., concurring and dissenting. I
agree with and join in part I of the majority opinion,
which concludes that the plaintiff, Mary H. Kortner,
acquired standing to bring this action after she was
substituted as the administratrix of the estate of her
daughter, Caroline Kendall Kortner, pursuant to Gen-
eral Statutes § 52-109. I further agree with and join in
part III of the majority opinion, which concludes that
the issue of Caroline Kendall Kortner’s capacity to con-
sent to sexual conduct with the defendant, Craig L.
Martise, was a question of fact properly submitted to
the jury.
   I also agree with and join the reasoning and conclu-
sion of part II of the concurring and dissenting opinion
by Justice McDonald that despite the plaintiff’s waiver
of any objection to the submission of plaintiff’s exhibit
71 as a full exhibit to the jury, the subsequent failure
of the court clerk to bring to the trial court the jury’s
written note questioning the propriety of its consider-
ation of plaintiff’s exhibit 7, together with the conces-
sion in this court by the defendant’s counsel that it
should not have been submitted to the jury, rendered
the admission of plaintiff’s exhibit 7 improper. I further
agree with Justice McDonald that we should neverthe-
less affirm the judgment of the trial court because, on
the record as a whole, the admission of plaintiff’s
exhibit 7 was harmless and the trial court properly
denied the motion to set aside the verdict and for a
new trial.
     I therefore respectfully concur and dissent.
 1
     See part II of the majority opinion for the text of plaintiff’s exhibit 7.